COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      Jessie Louis Johnson v. The State of Texas

Appellate case number:    01-18-00970-CR & 01-18-00971-CR

Trial court case number: 1411855 & 1411854

Trial court:              180th District Court of Harris County

        Appellant’s brief in these two appeals was originally due on February 19, 2019. One
motion for extension was filed in April. Late notice issued in May, but no brief or further request
for extension was filed.
        On August 22, 2019, this Court abated the appeal and remanded to the trial court for a
hearing to determine why no brief had been filed. The trial court held a hearing on September 17,
2019 and appointed counsel, Kevin Keating attended. Counsel stated that appellant did wish to
continue his appeal. Counsel further explained that he was waiting on a record, but our records
show that there was no record missing. The clerk’s record was filed in December 2018 and the
last volumes of reporter’s record were filed in January 2019. Counsel next stated that he was in
the hospital when this Court’s abatement order issued. Counsel further stated that his “return to
work authorization” from his doctor said that he should do light duty. Counsel did not explain why
he had not advised this Court of any of these excuses, or why he had not filed any motions for
extension or a brief after he received this Court’s notice in late May 2019.
       The trial court permitted counsel to have an extension of 15 days from the date of the
hearing. Accordingly, the appeal is reinstated on the active docket and appellant’s brief is due on
or before October 17, 2019. No further extensions will be considered.
       It is so ORDERED.

Judge’s signature: ____/s/ Richard Hightower____
                    Acting individually  Acting for the Court


Date: ___September 26, 2019___